Citation Nr: 1450417	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for the residuals of a right ankle strain, currently rated as noncompensable.

2. Entitlement to an increased evaluation for the residuals of a right tibial stress fracture, currently rated as noncompensable.

3. Entitlement to an increased evaluation for the residuals of a left tibial stress fracture, currently rated as noncompensable.

4. Entitlement to an increased evaluation for seasonal allergic rhinitis, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1998 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran's residuals of a right ankle strain result in pain of the right ankle, with no more than slight limitation of motion.  

2.  The Veteran's residuals of a stress fracture of the right tibia include pain of the lower right leg, resulting in slight impairment.  

3.  The Veteran's residuals of a stress fracture of the left tibia include pain of the lower left leg, resulting in slight impairment.  

4.  The Veteran's rhinitis has not been manifested by nasal polyps, or caused greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residuals of a right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 (2014).  

2.  The criteria for a disability rating of 10 percent and no higher for residuals of a stress fracture of the right tibia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).  

3.  The criteria for a disability rating of 10 percent and no higher for residuals of a stress fracture of the left tibia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).  

4.  The criteria for an compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6522 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to her in the form of a January 2010 which informed her of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions she needed to undertake; and how VA would assist her in developing her claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in June 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In a May 2011 statement, the Veteran stated she had no additional evidence to submit.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

a. Residuals of a right ankle strain

The Veteran seeks a compensable rating for residuals of a right ankle strain.  She asserts this disability causes her pain, worsening with use.  She states this pain limits her mobility and interferes with her sleep on occasion.  

The Veteran's residuals of a right ankle strain are rated as noncompensable under Diagnostic Code 5271, for limitation of motion of the ankle.  Under this code, a 20 percent rating is warranted for marked limitation of motion and moderate limitation of motion warrants a 10 percent evaluation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5271.  

Upon review of the totality of the record, the Board finds the preponderance of the evidence to be against a compensable rating for residuals of a right ankle strain.  The Veteran was afforded VA medical examinations in March 2010 and again in May 2014.  VA outpatient treatment records have also been obtained and reviewed.  

Normal range of motion of the ankle is characterized by plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II.  On VA examination in March 2010, plantar flexion was to 40 degrees, and dorsiflexion was to 20 degrees.  Likewise, on VA examination in May 2014, plantar flexion was to 40 degrees and dorsiflexion was to 15 degrees.  No additional limitation of motion has been noted with repetitive motion, and no objective evidence of pain on motion was noted by any VA examiner.  The outpatient treatment records likewise do not reflect more than slight, if any, limitation of motion of the right ankle.  Thus, a compensable rating of 10 percent or higher is not warranted under Diagnostic Code 5271.  

The examination reports also indicate the Veteran also did not exhibit pain, weakness, incoordination, or fatigue in the ankle with repetitive range of motion.  The ankle was also without any loss of strength or instability.  Thus, a compensable rating based on such factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  The Veteran also has no history of surgery of the right ankle, does not require use of an assistive device to walk, and is negative for degenerative changes of the ankle on X-ray.  

The Board has also considered evaluation of the Veteran's right ankle disability under other diagnostic criteria for the right ankle joint.  Because, however, she does not display ankylosis of the ankle or subastragaler or tarsal joints, or malunion of the os calcis or atragalus, and has not required an astragalectomy, a compensable rating is not warranted under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-74.  Finally, as the Veteran has not displayed a level of impairment in excess of that contemplated by the current rating, a staged rating is not presently warranted.  See Hart, 21 Vet. App. at 505.  

In conclusion, the preponderance of the evidence is against a compensable rating for residuals of a right ankle strain.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

b.  Residuals of bilateral tibial stress fractures

The Veteran seeks compensable ratings for her residuals of bilateral tibia stress fractures of the lower extremities.  She asserts that these disabilities cause her pain, worsening with use, which limits her mobility and interferes with her sleep on occasion.  

The Veteran's residuals of a stress fracture of the bilateral tibia are separately rated as noncompensable under Diagnostic Code 5262, for impairment of the tibia and fibula.  Under this code, nonunion of the tibia and fibula, with loose motion, requiring use of a brace, warrants a 40 percent rating.  Malunion of the tibia and fibula, with marked knee or ankle disability, warrants a 30 percent rating.  A 20 percent rating is warranted for moderate knee or ankle disability and slight knee or ankle disability warrants a 10 percent evaluation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5262.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

Upon review of the totality of the record, the Board finds the evidence sufficient for separate compensable ratings of 10 percent and no higher for the Veteran's residuals of bilateral tibial stress fractures.  The Veteran was afforded VA medical examinations in March 2010 and again in May 2014.  VA outpatient treatment records have also been obtained and reviewed.  

As noted above, the Veteran has reported pain of both lower extremities, especially with use.  Moreover, recent X-rays of the lower extremities reflect mild cortical thickening of the tibia, consistent with prior stress fractures, now healed.  Thus, given the Veteran's credible accounts of pain and in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds separate compensable ratings of 10 percent based on slight impairment of the ankle or knee following stress fractures of the right and left tibia are warranted.  

The preponderance of the evidence is against a disability rating in excess of 10 percent, however, for either lower extremity.  The March 2010 and May 2014 VA examination reports indicate no limitation of motion to a compensable degree of either knee.  Furthermore, no additional limitation of motion has been noted with repetitive motion, and no objective evidence of pain on motion was noted by any VA examiner.  She was also without any instability or recurrent subluxation of either knee or ankle.  No history of surgery was noted.  The Veteran also did not exhibit pain, weakness, incoordination, or fatigue in either knee or ankle with repetitive range of motion.  X-rays were consistent with a prior history of stress fractures but were otherwise negative for traumatic or degenerative arthritis or other bony abnormalities.  Overall, the preponderance of the evidence is against a finding of moderate or severe impairment of either knee or ankle and an increased rating on that basis is not warranted.  

The Board has also considered other diagnostic criteria for the tibia.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.  The Veteran's stress fractures of the bilateral tibia do not result, however, in any compensable limitation of motion of either knee or ankle, as noted above, and neither joint exhibits ankylosis.  

The examination reports also indicate the Veteran also did not exhibit pain, weakness, incoordination, or fatigue with repetitive range of motion of either knee or ankle.  Thus, a higher rating based on such factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  The Veteran's ankles and knees have also been without any loss of strength or instability.  The Veteran also has no history of surgery involving either tibia, does not require use of an assistive device to walk, and is negative for degenerative changes of the lower extremities on X-ray.  Finally, as the Veteran has not displayed a level of impairment in excess of that contemplated by the current rating, a staged rating is not presently warranted.  See Hart, 21 Vet. App. at 505.  

In conclusion, increased separate disability ratings of 10 percent each are warranted for the Veteran's service-connected residuals of stress fractures of the right and left tibia.  As a preponderance of the evidence is against the award, however, of an increased rating in excess of 10 percent, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

c.  Allergic Rhinitis

The Veteran seeks an increased rating for allergic rhinitis.  She asserts that this disability results in frequent sore throats, nasal congestions, and related symptoms.  

The Veteran's allergic rhinitis is rated under Diagnostic Code 6522, which provides for a 10 percent rating for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

As an initial matter, the Board notes the Veteran has alleged her recurrent headaches are causally related to her service-connected rhinitis.  On VA examination in May 2014, however, a VA examiner observed that the Veteran first began to experience headaches prior to onset of her rhinitis symptoms, and thus it is less likely than not related to her rhinitis.  Moreover, in a March 2013 rating decision, the Veteran was denied service connection for headaches.  To date, an appeal of this determination has not been filed.  As such, headaches symptomatology will not be considered in evaluating her rhinitis.  

Upon consideration of the totality of the record, the Board finds the preponderance of the evidence to be against a compensable rating for rhinitis.  The Veteran was afforded VA medical examinations in March 2010 and again in May 2014.  VA outpatient treatment records have also been obtained and reviewed.  The records are negative for any nasal polyps or obstruction of the nasal passages of 50 percent or more on either side.  As such, the criteria for a compensable rating for rhinitis are not met, and have not been met for any period during the pendency of this appeal.  While the Veteran has made credible assertions of such symptoms as nasal congestion and discharge, difficulty breathing, and sinus pain, such symptoms do not support an increased rating.  

The Board has considered the applicability of other diagnostic codes; however, the Veteran's allergic rhinitis is not shown to involve any other factor that would warrant evaluation under any other provision of the rating schedule for nasal disorders.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-24.  

In conclusion, the preponderance of the evidence is against a compensable rating for allergic rhinitis.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

d.  Extraschedular consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on the presence of wrist and hand pain and limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256-63.  The symptomatology and impairment caused by the Veteran's residuals of a right ankle strain and bilateral tibial stress fractures, as well as allergic rhinitis, are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated in March 2010 and again in May 2014 that the Veteran's service-connected disabilities do not provide an appreciable burden to her employment.  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

A compensable rating for residuals of a right ankle strain is denied.  

A 10 percent disability rating for residuals of a stress fracture of the right tibia is granted.  

A 10 percent disability rating for residuals of a stress fracture of the left tibia is granted.  

A compensable rating for allergic rhinitis is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


